                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION


CLARENCE EUGENE JONES,                                 No. 2:18-cv-00815-YY

                      Plaintiff,                       ORDER

       v.

M. ROJAS, et al.,

                      Defendants.



Clarence Eugene Jones
777 Stanton Blvd.
Ontario, OR 97914-8335

       Pro Se Plaintiff

Shannon M. Vincent
Oregon Department of Justice
Trial Division, CLS
1162 Court St. NE
Salem, OR 97301-0346

     Attorney for Defendants Rojas, Paynter, Houston, Fuentas, Whitley, Cain, McKenzie and
Doman.


HERNÁNDEZ, District Judge:


1 – ORDER
        Magistrate Judge You issued a Findings and Recommendation [74] on September 30,

2019, in which she recommends that the Court grant in part Plaintiff’s motion to supplement his

complaint. Plaintiff timely filed objections to the Findings and Recommendation. The matter is

now before me pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).

        When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

        Plaintiff objects to the Findings and Recommendation because he has alleged sufficient

facts to state a claim under 42 U.S.C. § 1983 against Defendant Johnson. Objections to F&R,

ECF 84. The Court carefully considered Plaintiff’s objections and supplemental objections and

concludes that the objections do not provide a basis to modify the recommendation. The Court

also reviewed the pertinent portions of the record de novo and finds no error in the Magistrate

Judge’s Findings and Recommendation.

                                         CONCLUSION

        The Court GRANTS Plaintiff’s Motion to Supplement Objections to the Findings and

Recommendation [88]. The Court ADOPTS Magistrate Judge You’s Findings and

Recommendation [74]. Therefore, Plaintiff’s motion to amend his complaint [60] is GRANTED

as to the supplemental allegations against Defendant Rojas and DENIED as to the allegations

against Defendant Johnson. The Clerk is directed to detach Plaintiff’s Second Supplemental

Complaint, ECF 60-1, and file it. The allegations against Defendant Johnson in Plaintiff’s

Second Supplemental Complaint are STRICKEN. Defendant Johnson remains dismissed from

this action.



2 – ORDER
     IT IS SO ORDERED.



     DATED:December 23, 2019.




                                MARCO A. HERNÁNDEZ
                                United States District Judge




3 – ORDER
